CHIEF JUSTICE HINES
delivered the opinion op the court.
The question presented on this appeal is whether appellant, the Kentucky Central Railroad Company, is subject to taxation for county purposes.
By an act approved- March 1, 1847, the Licking and Lexington Railroad Company was incorporated. By .an act approved February 27, 1849, the name of the company was changed to the Covington and Lexington Railroad Company.
March 3, 1851, this charter was amended, and among other provisions is the following:
“That on the first day of January next after the first declaration of dividends on the capital stock of said railroad company, and on the first day of January thereafter, it shall be the duty of the president and directors of said company to pay into the Treasury of this Commonwealth a tax on each one hundred dollars’ worth of stock in said railroad company, equivalent to the rate of tax on each one hundred dollars’ worth of property for State revenue, and no more ; and resident stockholders shall not list their stock in said company for revenue tax, nor be liable to payment of tax on the same in any other mode whatever.”
February 22, 1871, the Kentucky Central Railroad Company was incorporated “for the purpose of operating the Covington and Lexington Railroad, of which they are the owners by purchase, under judgment and ■ order of sale of the Fayette Circuit Court; and shall .have, and are hereby invested with, all the powers, *500privileges, rights, immunities and franchises, subject to the restrictions and limitations contained in the original charter of incorporation authorizing the construction of said railroad, and the various acts amendatory thereof: Provided, Nothing in this act shall be held to subject the said powers, rights, immunities and privileges, purchased under judgment and order of sale of the Fayette Circuit Court, and hereby vested in the corporation by this act created, to the operation of an act, entitled ‘An act reserving the right to amend or repeal charters or other laws,’ approved February 14, 1856.”
On the third of April, 1878, the Legislature provided a board of commissioners to ascertain the value of rail- ■ road, property in the State subject to taxation for revenue, county and municipal purposes, to ascertain the-value of such property within county and municipal boundaries, and made it the duty of the commissioners' to report their valuation to the Auditor, who should report the same to the clerk of the county court. The-fourth section of the act provides that “the same rate-of taxation for State purposes which is or may be in any year levied on other real estate in this Commonwealth, shall be, and is hereby, levied upon the value so found by said board, of the railroad, rolling stock and real estate of each company; and the same rate of taxation for the purposes of each county, city, town or precinct, in which any portion of any railroad is located, which is or may be in any year levied on any real estate therein, shall be, and is hereby, levied.”
It is insisted for appellant that the act of 1878, fixing a different method of taxation and possibly thereby *501■increasing the tax limited in the charter of the company, violates the provisions of the Federal and State Constitutions, forbidding the passage of any law impairing the obligation of a contract.
We refrain from considering how far the Legislature may contract away the sovereignty of the State in reference to the right of taxation, since the question may be determined without it. Conceding such rightj when not forbidden by the State Constitution, the inquiry remains, has it been exercised ?
The statute under which the exemption is claimed reads : “ Shall pay into the. Treasury of this Commonwealth a tax on each one hundred dollars’ worth of stock in said railroad company, equivalent to the rate of tax on each one hundred dollars’ worth of property for State revenue, and no more.”
The subject treated of is State revenue, and the taxes provided for are to be paid into the State Treasury. There is no reference, express or by implication, to county or municipal taxation.
The general law, at the passage of this act, provided for county and municipal taxation, and, in order to exclude the operation of such general law, the intention should have been unequivocally expressed. This is true in the interpretation of statutes in ordinary cases, and in the construction of statutes limiting the taxing power of the State the presumption that nothing more was intended than is in terms expressed is much stronger.
Taxation is an essential attribute of sovereignty, necessary to the life and the autonomy of the State, and -.can be surrendered only in exceptional cases, and.then *502only by express grant. Every intendment is against the intention to surrender such power.
In Baily v. Maguire, 22 Wall, 227, it is said: “It is-never for the interest of the State to surrender the power of taxation, and an intention to do so will not be imputed to it, unless the language employed leaves no other alternative.”
This was a case where a railroad company was seeking exemption from county and municipal taxation, under a provision in the charter exempting it from State taxation. The court held the company subject to county and municipal taxation.
The term “no more,” used in the statute, applies to-the taxes provided to be paid into the State Treasury, and is a limitation only upon the amount of tax that may be assessed for that purpose.
The act of 1878, providing a commission to equalize • taxation of railroads, expressly authorizes the method of valuation adopted in this case. That act has been declared constitutional by this court in the Railroad Tax Cases v. Commonwealth, Kentucky Law Reporter, January, 1884.
Judgment affirmed.